Citation Nr: 0931123	
Decision Date: 08/19/09    Archive Date: 08/27/09

DOCKET NO.  05-21 398A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for a chronic 
temporomandibular joint disorder.  

2.  Entitlement to service connection for a chronic dental 
disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Rory E. Riley, Associate Counsel


INTRODUCTION

The Veteran had active service from December 1967 to December 
1970.  The Veteran served in the Republic of Vietnam and was 
awarded the Combat Infantry Badge.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a July 2004 rating decision of the 
Chicago, Illinois, Regional Office (RO) which determined that 
new and material evidence had not been received to reopen the 
Veteran's claim of entitlement to service connection for 
posttraumatic stress disorder (PTSD) and denied an effective 
date prior to November 20, 2001, for the award of a 30 
percent disability evaluation for the Veteran's chronic 
bilateral maxillary sinusitis.  In April 2005, the RO denied 
service connection for chronic bilateral hearing loss 
disability, chronic tinnitus, a chronic temporomandibular 
joint (TMJ) disorder, a chronic dental disorder, and a 
chronic respiratory disorder.  

In April 2006, the RO, in pertinent part, denied an increased 
evaluation for the Veteran's chronic bilateral maxillary 
sinusitis.  In July 2007, the RO, in pertinent part, granted 
service connection for PTSD; assigned a 100 percent schedular 
evaluation for that disability; and effectuated the award as 
of June 21, 2006.  In May 2008, the Board denied service 
connection for both chronic bilateral hearing loss disability 
and chronic tinnitus; denied an effective date prior to 
November 20, 2001, for the award of a 30 percent evaluation 
for the Veteran's chronic bilateral maxillary sinusitis; and 
remanded the issues of service connection for a chronic TMJ 
disorder, a chronic dental disorder, and a chronic 
respiratory disorder and an increased evaluation for the 
Veteran's chronic bilateral maxillary sinusitis to the RO for 
additional action which included issuing a statement of the 
case (SOC) to the Veteran and his accredited representative 
which addressed the Veteran's entitlement to an increased 
evaluation for his chronic bilateral maxillary sinusitis.  
In May 2009, the Appeals Management Center (AMC) granted 
service connection for chronic bronchitis and assigned a 
noncompensable evaluation for that disability.  In May 2009, 
the AMC issued a SOC to the Veteran and his accredited 
representative which addressed the issue of an increased 
evaluation for the Veteran's chronic bilateral maxillary 
sinusitis.  

The Veteran did not submit a timely substantive appeal from 
the denial of an increased evaluation for his chronic 
bilateral maxillary sinusitis.  Therefore, the issue is not 
on appeal and will not be addressed below.  

This appeal is REMANDED to the RO via the AMC, in Washington, 
DC.  The Department of Veterans Affairs (VA) will notify the 
Veteran if further action is required on his part.  


REMAND

In its May 2008 Remand instructions, the Board directed the 
RO to:  

3.  Then schedule the Veteran for a VA 
examination for compensation purposes in 
order to determine the nature and 
etiology of his claimed chronic TMJ, 
dental, and respiratory disorders.  All 
indicated tests and studies should be 
accomplished and the findings then 
reported in detail.  

The examiner or examiners should advance 
opinions as to:  

a.  Whether it is more likely than 
not (i.e., probability greater than 
50 percent); at least as likely as 
not (i.e., probability of 50 
percent); or less likely than not 
(i.e., probability less than 50 
percent) that any identified chronic 
TMJ disorder had its onset during 
active service; is etiologically 
related to the Veteran's active 
service; and/or is etiologically 
related to and/or increased in 
severity beyond its natural 
progression due to his 
service-connected disabilities.  

b.  Whether it is more likely than 
not (i.e., probability greater than 
50 percent); at least as likely as 
not (i.e., probability of 50 
percent); or less likely than not 
(i.e., probability less than 50 
percent) that any identified chronic 
dental disorder had its onset during 
active service; is etiologically 
related to the Veteran's active 
service; and/or is etiologically 
related to and/or increased in 
severity beyond its natural 
progression due to his 
service-connected disabilities.  

In December 2008 and February 2009, the Veteran was afforded 
the requested VA examinations for compensation purposes.  The 
report of the December 2008 VA examination for compensation 
purposes states that the Veteran was diagnosed with a 
"dental disorder [not otherwise specified]."  The report of 
the February 2009 VA examination for compensation purposes 
notes multiple mandibular and dental findings.  However, the 
examiner failed to either advance a diagnosis or to state 
that the Veteran had no chronic TMJ or dental disabilities.  
The Board observes that it is not evident from the 
examination reports whether or not the findings represent 
manifestations of a chronic disability or disabilities.  

The Board acknowledges that the RO attempted to comply with 
its remand instructions.  However, the United States Court of 
Appeals for Veterans Claims (Court) has held that the RO's 
compliance with the Board's remand instructions is neither 
optional nor discretionary.  Stegall v. West, 11 Vet. App. 
268 (1998).  

Accordingly, the case is REMANDED for the following action:

1.  Again schedule the Veteran for a VA 
examination for compensation purposes in 
order to determine the nature and 
etiology of his claimed chronic TMJ and 
dental disorders.  All indicated tests 
and studies should be accomplished and 
the findings then reported in detail.  If 
no chronic TMJ or dental disabilities are 
diagnosed, the examiner or examiners 
should expressly state those facts.  

The examiner or examiners should advance 
opinions as to:

a.  Whether it is more likely than 
not (i.e., probability greater than 
50 percent); at least as likely as 
not (i.e., probability of 50 
percent); or less likely than not 
(i.e., probability less than 50 
percent) that any identified chronic 
TMJ disorder had its onset during 
active service; is etiologically 
related to the Veteran's active 
service; and/or is etiologically 
related to and/or increased in 
severity beyond its natural 
progression due to his 
service-connected disabilities.  

b.  Whether it is more likely than 
not (i.e., probability greater than 
50 percent); at least as likely as 
not (i.e., probability of 50 
percent); or less likely than not 
(i.e., probability less than 50 
percent) that any identified chronic 
dental disorder had its onset during 
active service; is etiologically 
related to the Veteran's active 
service; and/or is etiologically 
related to and/or increased in 
severity beyond its natural 
progression due to his 
service-connected disabilities.  

Send the claims folder to the examiner or 
examiners for review of pertinent 
documents therein.  The examination 
report should reflect that such a review 
was conducted.  

2.  Then readjudicate the Veteran's 
entitlement to service connection for 
both a chronic TMJ disorder and a chronic 
dental disorder with express 
consideration of the provisions of 38 
U.S.C.A. § 1154(b) (West 2002) and 38 
C.F.R. § 3.310(a) (2008) and the Court's 
holding in Allen v. Brown, 7 Vet. App. 
439 (1995).  If the benefits sought on 
appeal remain denied, the Veteran and his 
accredited representative should be 
issued a supplemental statement of the 
case (SSOC) which addresses all relevant 
actions taken on the claims for benefits, 
to include a summary of the evidence and 
applicable law and regulations 
considered, since the issuance of the 
last SSOC.  The Veteran should be given 
the opportunity to respond to the SSOC.  

The Veteran is free to submit additional evidence and 
argument while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The Veteran's appeal must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or by the Court for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



_________________________________________________
J.T. HUTCHESON
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).  

